Exhibit 10.34

 

Base Salaries for Named Executive Officers

 

In December 2004, the Organization, Compensation and Nominating Committee of
Dominion Resources, Inc. (Dominion) Board of Directors approved base salary
increases for executive officers for 2005, after consultation with an
independent compensation consultant. The 2005 salaries for Dominion’s Named
Executive Officers are as follows: Chief Executive Officer–$1,177,000; President
and Chief Operating Officer–$776,000; Executive Vice President and Chief
Financial Officer–$528,000; Executive Vice President (President and Chief
Executive Officer–Dominion Exploration & Production)–$483,000; and Senior Vice
President–Law–$371,000.